Citation Nr: 1532880	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  13-18 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wilber Marler, Agent


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1966 until February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from July 2011 rating decisions of the Department of Veteran Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.


FINDING OF FACT

The competent evidence of record is against a finding that the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for the award of TDIU benefits have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. Adequate notice was provided in December 2010.

The claims file includes service treatment records (STRs), social security administration (SSA) records, medical records, and statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

VA examinations were obtained in January 2015, December 2014 and December 2010. The Board finds that examinations are adequate as the reports include clinical examinations, and the Veteran's reported symptoms. The reports provide findings relevant to the TDIU claim. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to this claim. Essentially, all available evidence that could substantiate this claim has been obtained.

Legal Criteria

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person. 38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a). The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16(b).

Analysis

Throughout the pendency of this claim, the Veteran has not met the scheduler criteria for a TDIU. The Veteran is service connected for ischemic heart disease, status post coronary artery bypass graft (CABG), evaluated as 30 percent disabling and pleural edema/effusion, left hemi-thorax, status thoracentesis, evaluated as noncompensable. 

The Veteran has reported that he is unable to work due to his service connected heart condition. The claims folder reflects that prior and subsequent to the Veteran's March 2009 heart attack, the Veteran was self-employed as a truck driver and for a brief time worked as Veteran's service officer. (See December 2010 VA medical examination and August 2010 Veteran's application for compensation and/or pension). The Veteran's current unemployment alone, however, does not render him unemployable. Again, unemployment in and of itself is not a finding of unemployability. The evidence must establish that the service-connected disabilities rendered him unable to secure and follow a substantially gainfully occupation.

The issue in this case is whether the Veteran's service-connected disabilities are of sufficient severity to produce unemployment. See Hatlestad, 5 Vet. App. at 529. Despite the contentions of the Veteran, the evidence of record does not support a finding that the Veteran is incapable of substantial gainful employment due to his service-connected disability.

A December 2010 VA medical examination reflects that the Veteran was employed as a truck driver before and after his heart attack. The examination further reflects that the veteran quit work as a Veteran's service officer. The examiner noted that based on the Veteran's reported symptoms and his metabolic equivalent (MET) level of 6, the evidence reflects that the Veteran can engage in physical and sedentary employment.

A December 2014 VA medical examination reflects that the Veteran's current MET level is between 5 and 7. The examination report notes the Veteran's complaints of fatigue and dyspnea. After a review of the claims folder, the examiner noted that the Veteran's heart condition limits the Veteran to short periods of work before he is required to sit down and rest; however, he is able to perform sedentary work without difficulty.

In a January 2015 VA medical examination, the examiner noted that the Veteran's respiratory condition, which is service connected as pleural edema/effusion, left hemi-thorax, status thoracentesis, does not impact his ability to work.

The claims folder reflects, and the Veteran concedes, that his current SSA benefits are not associated with any disability. (See March 2011 and August 2010 Veteran's application for compensation and/or pension).

Based on the above, the Board finds that the Veteran's service connected disabilities do not prevent him from maintaining substantially gainful employment.  The record reflects the Veteran's service connected disabilities do not prevent him from employment. Rather, the record reflects that the Veteran was working before and after his initial heart attack and that he voluntarily quit his position as a Veteran's service officer. (See December 2010 medical examination).

While the Board may consider all relevant evidence of record, including medical opinions, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The Board has also considered the Veteran's statements that his service-connected disabilities affect his ability to work, but finds the VA examiners' assessment of the functional impairment related to the service-connected disabilities to be more probative.

The preponderance of the evidence is against the Veteran's contention that his service-connected disabilities are of such severity as to preclude his participation in substantially gainful employment. The Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


